                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Case No. 2019-cv-03200-SKC

NEDA SAMIMI-GOMEZ, individually and as personal representative of the Estate of
Kamyar Samimi,
NEGEEN SAMIMI, and
ANTHONY SAMIMI,

      Plaintiffs,
v.

THE GEO GROUP, INC., and
JEFFREY ELAM PETERSON, M.D.,

     Defendants.
______________________________________________________________________

              ANSWER OF DEFENDANT THE GEO GROUP, INC.
________________________________________________________________________

      Defendant THE GEO GROUP, INC. (“GEO”), hereby submits its Answer to Plaintiff’s

Complaint and Jury Demand (Doc. 5) (hereinafter “Complaint”).      All allegations not

specifically admitted below are denied.

                                   INTRODUCTION

      1.      With respect to the allegations contained in paragraph 1 of Plaintiffs’

Complaint, Defendant GEO admits that Kamyar Samimi (hereinafter “Samimi”) reportedly

came to the United States in 1976 and was taken by Immigration and Customs

Enforcement (hereinafter “ICE”) to the Aurora Contract Detention Facility (hereinafter

“ACDF”), which is operated by Defendant GEO pursuant to contracts, on November 17,

2017. Defendant GEO further admits that Samimi was pronounced dead at the Anschutz

Medical Campus on December 2, 2017. Defendant GEO is otherwise without knowledge
as to all remaining allegations contained in paragraph 1 and therefore denies the same.

       2.     With respect to the allegations contained in paragraph 2 of Plaintiffs’

Complaint, Defendant GEO admits that Samimi self-reported to ACDF staff that he had

been on methadone at the time of his intake. Defendant GEO otherwise denies all

remaining allegations or state that the same are asserted against Defendant Peterson and

do not require a response from Defendant GEO. To the extent a response is deemed

required to such allegations, Defendant GEO denies the same.

       3.     Defendant GEO denies the allegations contained in paragraph 3 of Plaintiffs’

Complaint or state that the same are asserted against Defendant Peterson and do not

require a response from Defendant GEO. To the extent a response is deemed required to

such allegations, Defendant GEO denies the same.

       4.     Defendant GEO denies the allegations contained in paragraph 4 of Plaintiffs’

Complaint.

       5.     Defendant GEO denies the allegations contained in paragraph 5 of Plaintiffs’

Complaint or state that the same are asserted against Defendant Peterson and do not

require a response from Defendant GEO. To the extent a response is deemed required to

such allegations, Defendant GEO denies the same.

       6.     Defendant GEO admits that Plaintiffs’ Complaint asserts claims for

negligence, medical malpractice, wrongful death, and violations of the Rehabilitation Act

against Defendants but denies that Plaintiffs are entitled to relief under such theories.




                                             2
                             JURISDICTION AND VENUE

      7.     With respect to the allegations contained in paragraph 7 of Plaintiffs’

Complaint, Defendant GEO admits that this Court has jurisdiction over this matter and

otherwise denies all remaining allegations.

      8.     With respect to the allegations contained in paragraph 8 of Plaintiffs’

Complaint, Defendant GEO admits that venue is proper in the District of Colorado and

otherwise denies all remaining allegations.

                                       PARTIES

      9.     With respect to the allegations contained in paragraph 9, Defendant GEO

admits that Samimi had been living in Colorado at the time of his arrest by ICE and

subsequent death. Defendant GEO is otherwise without knowledge as to the allegations

contained in paragraph 9 and therefore denies the same.

      10.    Defendant GEO is without knowledge as to the allegations contained in

paragraph 10 of Plaintiffs’ Complaint and therefore denies the same.

      11.    Defendant GEO is without knowledge as to the allegations contained in

paragraph 11 of Plaintiffs’ Complaint and therefore denies the same.

      12.    Defendant GEO is without knowledge as to the allegations contained in

paragraph 12 of Plaintiffs’ Complaint and therefore denies the same.

      13.    With respect to the allegations contained in paragraph 13 of Plaintiffs’

Complaint, Defendant GEO admits that it is a Florida corporation with the stated address

and has a registered agent in Colorado at the stated address. Defendant GEO further


                                              3
admits that it operates ACDF pursuant to a contract with ICE and that Samimi was housed

at ACDF between November 17, 2017, and December 2, 2017. Defendant GEO further

admits that at the relevant time it contracted with Correct Care Solutions, LLC (hereinafter

“CCS”), for services of a medical director at ACDF. Defendant GEO otherwise asserts that

the allegations contained in paragraph 13 contain legal conclusions, which do not require

a response. To the extent a response is required, Defendant GEO admits only to duties

imposed on it by law but denies that Plaintiffs have correctly stated those duties and denies

acting inconsistently with such duties. Defendant GEO otherwise denies all remaining

allegations contained in paragraph 13.

       14.    With respect to the allegations contained in paragraph 14 of Plaintiffs’

Complaint, Defendant GEO admits that Defendant Peterson was, at the relevant time

period, the medical director at ACDF. Defendant GEO otherwise states that the remaining

allegations are asserted against Defendant Peterson and do not require a response from

Defendant GEO. To the extent a response is deemed required to such allegations,

Defendant GEO denies the same.

                               CERTIFICATE OF REVIEW

       15.    Defendant GEO is without knowledge as to the allegations contained in

paragraph 15 of Plaintiffs’ Complaint, including subparagraphs (a) through (d) and

therefore denies the same.

                                FACTUAL ALLEGATIONS

       16.    Upon information and belief, Defendant GEO admits the allegations


                                             4
contained in paragraph 16 of Plaintiffs’ Complaint.

       17.      Defendant GEO is without knowledge as to the allegations contained in

paragraph 17 of Plaintiffs’ Complaint and therefore denies the same.

       18.      With respect to the allegations contained in paragraph 18 of Plaintiffs’

Complaint, Defendant GEO admits that Samimi was brought to ACDF by ICE on November

17, 2017. Upon information and belief, Defendant GEO further admits that the arrest

appears to have taken place on November 17, 2017, and related to a controlled substance

conviction, asserts that any ICE documents concerning Samimi’s arrest and immigration

status speak for themselves, and otherwise denies all remaining allegations contained in

paragraph 18.

       19.      Defendant GEO admits that Samimi self-reported to ACDF staff that he had

been on methadone at the time of his intake and otherwise denies all remaining allegations

contained in paragraph 19.

       20.      Defendant GEO denies the allegations contained in paragraph 20 of

Plaintiffs’ Complaint.

       21-26.         With respect to the allegations contained in paragraphs 21 through 26

of Plaintiffs’ Complaint, Defendant GEO admits that the External Reviews and Analysis

Unit Detainee Death Review (hereinafter “ICE Review”). Defendant GEO is without

knowledge as to all information considered by ICE and is unable to admit or deny the truth

of the contents of the ICE Review as represented by the limited allegations in Plaintiffs’

Complaint. Defendant GEO asserts that the ICE Review speaks for itself. Defendant GEO


                                             5
otherwise denies the remaining allegations contained in paragraphs 21 through 26.

       27.    With respect to the allegations contained in paragraph 27 of Plaintiffs’

Complaint, Defendant GEO asserts that the ICE Review speaks for itself and otherwise

denies all remaining allegations contained in paragraph 27.

       28.    With respect to the allegations contained in paragraph 28 of Plaintiffs’

Complaint, Defendant GEO admits that it does receive detainees experiencing opioid

withdrawal. Defendant GEO otherwise denies all remaining allegations contained in

paragraph 28.

       29.    Defendant GEO denies the allegations contained in paragraph 29 of

Plaintiffs’ Complaint.

       30.    With respect to the allegations contained in paragraph 30 of Plaintiffs’

Complaint, Defendant GEO admits that medical staff did not use the Clinical Opiate

Withdrawal Scale (hereinafter “COWS”) in monitoring Samimi and did use the Clinical

Institute Withdrawal Instrument (hereinafter “CIWA”) which is often used to monitor alcohol

withdrawal. Defendant GEO otherwise denies all remaining allegations contained in

paragraph 30.

       31.    With respect to the allegations contained in paragraph 31 of Plaintiffs’

Complaint, Defendant GEO asserts that such allegations contained legal conclusions

and/or expert opinions, which do not require a response from Defendant GEO. To the

extent a response is required, Defendant GEO denies the allegations contained in

paragraph 31.


                                            6
      32.    With respect to the allegations contained in paragraph 32 of Plaintiffs’

Complaint, Defendant GEO admits that a withdrawal assessment form in Samimi’s medical

records includes four entries. Defendant GEO otherwise denies all remaining allegations

contained in paragraph 32.

      33.    With respect to the allegations contained in paragraph 33 of Plaintiffs’

Complaint, Defendant GEO asserts that the ICE Review speaks for itself and otherwise

denies all remaining allegations contained in paragraph 33.

      34.    With respect to the allegations contained in paragraph 34 of Plaintiffs’

Complaint, Defendant GEO asserts that the medical records speak for themselves and

otherwise denies all remaining allegations.

      35.    With respect to the allegations contained in paragraph 35 of Plaintiffs’

Complaint, Defendant GEO admits that Samimi was not given methadone. Defendant GEO

asserts that the available records speak for themselves and denies all remaining

allegations contained in paragraph 35.

      36.    Defendant GEO is without knowledge as to the allegations contained in

paragraph 36 of Plaintiffs’ Complaint and therefore denies the same.

      37.    Defendant GEO is without knowledge as to the allegations contained in

paragraph 37 of Plaintiffs’ Complaint and therefore denies the same.

      38.    With respect to the allegations contained in paragraph 38 of Plaintiffs’

Complaint, Defendant GEO admits that Samimi was not given methadone. Defendant GEO

otherwise denies all remaining allegations contained in paragraph 38.


                                              7
       39.    Defendant GEO is without knowledge as to the allegations contained in

paragraph 39 of Plaintiffs’ Complaint and therefore denies the same.

       40.    Defendant GEO is without knowledge as to the allegations contained in

paragraph 40 of Plaintiffs’ Complaint and therefore denies the same.

       41.    With respect to the allegations contained in paragraph 41 of Plaintiffs’

Complaint, Defendant GEO asserts that such allegations contain legal conclusions and/or

expert opinions, which do not require a response from Defendant GEO. To the extent a

response is required, Defendant GEO denies the allegations contained in paragraph 41.

       42.    With respect to the allegations contained in paragraph 42 of Plaintiffs’

Complaint, Defendant GEO asserts that such allegations contain legal conclusions and/or

expert opinions, which do not require a response from Defendant GEO. To the extent a

response is required, Defendant GEO denies the allegations contained in paragraph 42.

       43.    Defendant GEO asserts that any position statements or statements attributed

to the Substance Abuse and Mental Health Services Administration speak for themselves

and take no position as to whether paragraph 43 of Plaintiffs’ Complaint has accurately

represented the same. Defendant GEO otherwise denies all remaining allegations

contained in paragraph 43.

       44.    Defendant GEO admits the allegations contained in paragraph 44 of

Plaintiffs’ Complaint.

       45.    With respect to the allegations contained in paragraph 45 of Plaintiffs’

Complaint, Defendant GEO admits that Samimi’s Intake Screening form notes “methadone


                                            8
190 mg 1 tab daily” and that he reported having “withdrawal symptoms” and current back

pain. Defendant GEO asserts that the intake screening form speaks for itself and otherwise

denies all remaining allegations contained in paragraph 45.

      46.    With respect to the allegations contained in paragraph 46 of Plaintiffs’

Complaint, Defendant GEO asserts that the Intake Screening form speaks for itself and

otherwise denies the allegations.

      47.    With respect to the allegations contained in paragraph 47 of Plaintiffs’

Complaint, Defendant GEO admits that medical staff advised Defendant Peterson of

Samimi’s reported methadone use. Defendant GEO otherwise denies all remaining

allegations contained in paragraph 47.

      48.    With respect to the allegations contained in paragraph 48 of Plaintiffs’

Complaint, Defendant GEO asserts that such allegations either relate to Defendant

Peterson or are allegations for which Defendant GEO lacks knowledge. To the extent a

response is required to such allegations, Defendant GEO denies the same.

      49.    With respect to the allegations contained in paragraph 49 of Plaintiffs’

Complaint, Defendant GEO admits that methadone was not prescribed for Samimi.

Defendant GEO otherwise denies all remaining allegations contained in paragraph 49.

      50.    With respect to the allegations contained in paragraph 50 of Plaintiffs’

Complaint, Defendant GEO admits that Defendant Peterson issued orders on November

17, 2017, with respect to Samimi, including labwork, various medications, housing in

medical, and monitoring of vital signs. Defendant GEO asserts that the medical records


                                            9
speak for themselves and otherwise denies all remaining allegations contained in

paragraph 50.

      51.    With respect to the allegations contained in paragraph 51 of Plaintiffs’

Complaint, Defendant GEO admits that Plaintiff has accurately listed the medications and

dosages prescribed by Defendant Peterson on November 17, 2017. Defendant GEO

asserts that the medical records speak for themselves and otherwise denies all remaining

allegations contained in paragraph 51.

      52.    With respect to the allegations contained in paragraph 52 of Plaintiffs’

Complaint, Defendant GEO admits that a Medical Observation Nursing Progress Record

dated November 17, 2017, with a noted time of 1030 includes a positive endorsement of

vomiting with a note “2 hours ago.” Defendant GEO further admits the record notes “I feel

terrible” and “tremors to hands noted” and “gait unsteady at times.” Defendant GEO asserts

that the medical records speak for themselves and otherwise denies all remaining

allegations contained in paragraph 52.

      53.    With respect to the allegations contained in paragraph 53 of Plaintiffs’

Complaint, Defendant GEO admits that a Medical Observation Nursing Progress Record

dated November 18, 2017, includes a note “methadone x 20 years.” Defendant GEO

further admits Progress Notes for November 18, 2017, includes a note “Det. complained

withdrawal symptoms of methadone.” Defendant GEO asserts that the medical records

speak for themselves and otherwise denies all remaining allegations contained in

paragraph 53.


                                           10
      54.    With respect to the allegations contained in paragraph 54 of Plaintiffs’

Complaint, Defendant GEO admits that the ICE Review noted that on November 19, 2017,

“the Medical Officer noted at 10:40 a.m., that Samimi said he was in a lot of pain.”

Defendant GEO asserts that the medical records speak for themselves and otherwise

denies all remaining allegations contained in paragraph 54.

      55.    Defendant GEO is without knowledge as to the allegations contained in

paragraph 55 of Plaintiffs’ Complaint and therefore denies the same.

      56.    With respect to the allegations contained in paragraph 56 of Plaintiffs’

Complaint, Defendant GEO admits that an entry in medical records dated November 20,

2017, at 0930 included positive endorsements for nausea/vomiting, tremors, anxiety,

paroxysmal sweats, and headache. Defendant GEO asserts that the medical records

speak for themselves and otherwise denies all remaining allegations contained in

paragraph 56.

      57.    With respect to the allegations contained in paragraph 57 of Plaintiffs’

Complaint, Defendant GEO admits that the allegations accurately summarize a portion of

statements made by Samimi to a psychologist on November 20, 2017. Defendant GEO

asserts that the medical records speak for themselves and otherwise denies all remaining

allegations contained in paragraph 57.

      58.    With respect to the allegations contained in paragraph 58 of Plaintiffs’

Complaint, Defendant GEO admits that the psychologist noted Samimi was in withdrawal.

Defendant GEO asserts that the medical records speak for themselves and otherwise


                                          11
denies all remaining allegations contained in paragraph 58.

      59.    With respect to the allegations contained in paragraph 59 of Plaintiffs’

Complaint, Defendant GEO asserts that the medical records speak for themselves and

otherwise denies all remaining allegations contained in paragraph 59.

      60.    With respect to the allegations contained in paragraph 60 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes dated November 21, 2017, at 1830

includes a note of “denies pain ... still having tremors, anxious behavior.” Defendant GEO

asserts that the medical records speak for themselves and otherwise denies all remaining

allegations contained in paragraph 60.

      61.    With respect to the allegations contained in paragraph 61 of Plaintiffs’

Complaint, Defendant GEO admits that a Medical Observation Nursing Progress Record

dated November 22, 2017, includes a note “vomiting/nausea, withdrawal symptoms” as

well as a note of “generalized pain.” Defendant GEO asserts that the medical records

speak for themselves and otherwise denies all remaining allegations contained in

paragraph 61.

      62.    With respect to the allegations contained in paragraph 62 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes dated November 23, 2017, at 1115

and 130 include notes of “mild tremors noted to hands ... pain, generalized” and “Detainee

complained pain and weakness” Defendant GEO asserts that the medical records speak

for themselves and otherwise denies all remaining allegations contained in paragraph 62.

      63.    With respect to the allegations contained in paragraph 63 of Plaintiffs’


                                           12
Complaint, Defendant GEO admits that Samimi continued to report symptoms of

withdrawal on November 24, 2017. Defendant GEO asserts that the medical records speak

for themselves and otherwise denies all remaining allegations contained in paragraph 63.

       64.    With respect to the allegations contained in paragraph 64 of Plaintiffs’

Complaint, Defendant GEO admits that medical records from November 24, 2017, include

notes that Samimi reported not having eaten. Defendant GEO asserts that the medical

records speak for themselves and otherwise denies all remaining allegations contained in

paragraph 64.

       65.    With respect to the allegations contained in paragraph 65 of Plaintiffs’

Complaint, Defendant GEO admits that the ICE Review noted that on November 24, 2017,

“the Medical Officer logged ... cried out for a nurse several times.” Defendant GEO asserts

that the medical records speak for themselves and otherwise denies all remaining

allegations contained in paragraph 65.

       66.    With respect to the allegations contained in paragraph 66 of Plaintiffs’

Complaint, Defendant GEO admits that the ICE Review noted that on November 24, 2017,

“the Medical Officer logged ... cried out for a nurse several times.” Defendant GEO asserts

that the medical records speak for themselves and otherwise denies all remaining

allegations contained in paragraph 66.

       67.    With respect to the allegations contained in paragraph 67 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records, including housing logs,

speak for themselves, and otherwise denies the allegations.


                                            13
       68.    With respect to the allegations contained in paragraph 68 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes for November 24, 2017, include

a note that “Medical officer alerted nursing staff that she witness det. faint in cell.”

Defendant GEO asserts that the available records, including housing logs, speak for

themselves, and otherwise denies all remaining allegations contained in paragraph 68.

       69.    With respect to the allegations contained in paragraph 69 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes for November 24, 2017, include

a note that “attempted to rouse det. verbal [and] physically [no] response.” Defendant GEO

asserts that the medical records speak for themselves, and otherwise denies all remaining

allegations contained in paragraph 69.

       70.    With respect to the allegations contained in paragraph 70 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes for November 24, 2017, include

a note that “Applied sternal rub. Det. began to regain consciousness assisted det. to sitting

position, det made eye-contact [and] said ‘I haven’t eaten in 4 days,’ then lost

consciousness again.” Defendant GEO asserts that the medical records speak for

themselves, and otherwise denies all remaining allegations contained in paragraph 70.

       71.    With respect to the allegations contained in paragraph 71 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes for November 24, 2017, include

a note that “Another nurse attempted sternal rub, det. came to again. Assisted onto bed

in sitting position. Det. reports [nausea/vomiting] [and] unable to eat.” Defendant GEO

asserts that the medical records speak for themselves, and otherwise denies all remaining


                                             14
allegations contained in paragraph 71.

       72.    With respect to the allegations contained in paragraph 72 of Plaintiffs’

Complaint, Defendant GEO admits that vital signs for Samimi recorded on November 24,

2017, included a blood pressure of 128/83, pulse of 102, respiration of 18, temperature of

98.2, and 93% oxygen saturation. Defendant GEO asserts that the medical records speak

for themselves, and otherwise denies all remaining allegations contained in paragraph 72.

       73.    With respect to the allegations contained in paragraph 73 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes for November 24, 2017, include

a note of “Dehydration, possible drug-seeking behavior” and “will give prescribed ativan

[and] Phenergan, per MD orders” and “Educated det. on med actions [and] importance of

consuming fluids [and] eating.” Defendant GEO asserts that the medical records speak for

themselves, and otherwise denies all remaining allegations contained in paragraph 73.

       74.    With respect to the allegations contained in paragraph 74 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

       75.    Defendant GEO denies the allegations contained in paragraph 75 of

Plaintiffs’ Complaint.

       76.    With respect to the allegations contained in paragraph 76 of Plaintiffs’

Complaint, Defendant GEO admits that Medical Observation Nursing Progress Record

Notes for November 24, 2017, include notes that “c/o nausea [and] vomiting” and “s/s

withdrawal.” Defendant GEO asserts that the medical records speak for themselves, and


                                           15
otherwise denies all remaining allegations contained in paragraph 76.

       77.    Defendant GEO admits the allegations contained in paragraph 77 of

Plaintiffs’ Complaint.

       78.    Defendant GEO admits the allegations contained in paragraph 78 of

Plaintiffs’ Complaint.

       79.    With respect to the allegations contained in paragraph 79 of Plaintiffs’

Complaint, Defendant GEO admits that an entry in medical records dated November 25,

2017, at 1830 includes positive endorsements for nausea/vomiting, tremors, anxiety, and

paroxysmal sweats. Defendant GEO asserts that the medical records speak for themselves

and otherwise denies all remaining allegations contained in paragraph 79.

       80.    With respect to the allegations contained in paragraph 80 of Plaintiffs’

Complaint, Defendant GEO admits that the ICE Review states that “prudent nursing

practice called for” the nurse to contact Dr. Peterson. Defendant GEO asserts that the

available records speak for themselves and otherwise denies all remaining allegations

contained in paragraph 80.

       81.    With respect to the allegations contained in paragraph 81 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

       82.    Defendant GEO admits the allegations contained in paragraph 82 of

Plaintiffs’ Complaint.

       83.    With respect to the allegations contained in paragraph 83 of Plaintiffs’


                                          16
Complaint, Defendant GEO admits that Medical Observation Nursing Progress Record

Notes for November 26, 2017, include notes of “all over” concerning an endorsement for

pain, a positive endorsement for slurred speech and a note of “det unsteady until

encouraged to walk.” Defendant GEO asserts that the medical records speak for

themselves, and otherwise denies all remaining allegations contained in paragraph 83.

       84.    With respect to the allegations contained in paragraph 84 of Plaintiffs’

Complaint, Defendant GEO admits that an entry in medical records dated November 26,

2017, at 1840 includes positive endorsements for nausea/vomiting, tremors, anxiety, and

paroxysmal sweats. Defendant GEO asserts that the medical records speak for themselves

and otherwise denies all remaining allegations contained in paragraph 84.

       85.    With respect to the allegations contained in paragraph 85 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes for November 26, 2017, include

notes of “raised up on knees [and] fell over to buttocks. He did this because he is so weak.”

Defendant GEO asserts that the medical records speak for themselves, and otherwise

denies all remaining allegations contained in paragraph 85.

       86.    With respect to the allegations contained in paragraph 86 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

       87.    With respect to the allegations contained in paragraph 87 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.


                                             17
      88.    With respect to the allegations contained in paragraph 88 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      89.    With respect to the allegations contained in paragraph 89 of Plaintiffs’

Complaint, Defendant GEO admits that the ICE review notes that, on November 27, 2017,

“Samimi did not wake up to eat breakfast, did not eat lunch or dinner.” Defendant GEO

asserts that the available records speak for themselves and otherwise denies all remaining

allegations contained in paragraph 89.

      90.    With respect to the allegations contained in paragraph 90 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      91.    With respect to the allegations contained in paragraph 91 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      92.    With respect to the allegations contained in paragraph 92 of Plaintiffs’

Complaint, Defendant GEO admits that Samimi continued to report symptoms of

withdrawal on November 28, 2017. Defendant GEO asserts that the medical records speak

for themselves and otherwise denies all remaining allegations contained in paragraph 92.

      93.    With respect to the allegations contained in paragraph 93 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes for November 28, 2017, include

notes of “Det. collapsed on floor on the way to speaking with MH.” Defendant GEO asserts


                                           18
that the medical records speak for themselves, and otherwise denies all remaining

allegations contained in paragraph 93.

      94.    With respect to the allegations contained in paragraph 94 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes for November 28, 2017, include

notes of “Det. Reports he has not eaten in 8 days” and “Det reports needing stronger

medicine to combat w/d.” Defendant GEO asserts that the medical records speak for

themselves, and otherwise denies all remaining allegations contained in paragraph 94.

      95.    With respect to the allegations contained in paragraph 95 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes for November 28, 2017, include

notes of “Dehydration, nutritional needs not met” and “Educated on need for making effort

to eat and drink ... no matter his actions, stronger med, unavailable.” Defendant GEO

asserts that the medical records speak for themselves, and otherwise denies all remaining

allegations contained in paragraph 95.

      96.    With respect to the allegations contained in paragraph 96 of Plaintiffs’

Complaint, Defendant GEO admits that the mental health professional observed Samimi

on November 28, 2017. Defendant GEO asserts that the medical records speak for

themselves, and otherwise denies all remaining allegations contained in paragraph 96.

      97.    With respect to the allegations contained in paragraph 97 of Plaintiffs’

Complaint, Defendant GEO admits the mental health professional spoke with Dr. Peterson

on November 28, 2017. Defendant GEO asserts that the available records speak for

themselves, and otherwise denies the remaining allegations contained in paragraph 97.


                                           19
       98.    Defendant GEO admits the allegations contained in paragraph 98 of

Plaintiffs’ Complaint.

       99.    With respect to the allegations contained in paragraph 99 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes for November 28, 2017, include

notes of “Medical officer called for ‘All Response Team to Medical’ ... Found detainee

Samimi, Samyar sitting on his bed legs closed with a tight bedsheet around his neck and

pulling strong both ends of the sheet with his arms.” Defendant GEO asserts that the

available records speak for themselves, and otherwise denies all remaining allegations

contained in paragraph 99.

       100.   Defendant GEO admits the allegations contained in paragraph 100 of

Plaintiffs’ Complaint.

       101.   With respect to the allegations contained in paragraph 101 of Plaintiffs’

Complaint, Defendant GEO admits that Samimi received a psychiatric evaluation on

November 29, 2017. Defendant GEO asserts that the available records speak for

themselves, and otherwise denies all remaining allegations contained in paragraph 101.

       102.   With respect to the allegations contained in paragraph 102 of Plaintiffs’

Complaint, Defendant GEO admits that the psychiatrist entered orders concerning Samimi.

Defendant GEO asserts that the available records speak for themselves, and otherwise

denies all remaining allegations contained in paragraph 102.

       103.   With respect to the allegations contained in paragraph 103 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and


                                          20
otherwise denies all remaining allegations.

       104.   With respect to the allegations contained in paragraph 104 of Plaintiffs’

Complaint, Defendant GEO admits that the medical records do not include a COWS

assessment for Samimi. Defendant GEO asserts that the available records speak for

themselves, and otherwise denies all remaining allegations contained in paragraph 104.

       105.   With respect to the allegations contained in paragraph 105 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies the allegations.

       106.   With respect to the allegations contained in paragraph 106 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes for November 30, 2017, include

notes of “Det. had blood on nose, sleeve rt arm ... appears blood is from his nose ... also

blood was in his mouth. Det. spit blood on floor.” Defendant GEO asserts that the available

records speak for themselves, and otherwise denies all remaining allegations contained

in paragraph 106.

       107.   With respect to the allegations contained in paragraph 107 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies the allegations.

       108.   Defendant GEO admits the allegations contained in paragraph 108 of

Plaintiffs’ Complaint.

       109.   With respect to the allegations contained in paragraph 109 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes from a telepsychiatrist visit for


                                              21
November 30, 2017, include notes of “Pt states he is ‘stressed’ and depressed and ‘I want

to die and not be here because of my Methadone. I was on high doses x 28 years.’”

Defendant GEO asserts that the available records speak for themselves, and otherwise

denies all remaining allegations contained in paragraph 109.

       110.   With respect to the allegations contained in paragraph 110 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes from a telepsychiatrist visit for

November 30, 2017, include opioid withdrawal and opioid use disorder under Assessment

and note to continue Suicide Level II and the med protocol entered the previous day.

Defendant GEO asserts that the available records speak for themselves, and otherwise

denies all remaining allegations contained in paragraph 110.

       111.   Defendant GEO denies the allegations contained in paragraph 111 of

Plaintiffs’ Complaint.

       112.   With respect to the allegations contained in paragraph 112 of Plaintiffs’

Complaint, Defendant GEO admits that Samimi continued to report symptoms of

withdrawal from November 30 to December 1, 2017. Defendant GEO asserts that the

medical records speak for themselves and otherwise denies all remaining allegations

contained in paragraph 112.

       113.   With respect to the allegations contained in paragraph 113 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies the allegations.

       114.   With respect to the allegations contained in paragraph 114 of Plaintiffs’


                                           22
Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies the allegations.

      115.   With respect to the allegations contained in paragraph 115 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies the allegations.

      116.   With respect to the allegations contained in paragraph 116 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies the allegations.

      117.   With respect to the allegations contained in paragraph 117 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes for December 1, 2017, include a

note that “Det. woke up talking to himself.” Defendant GEO asserts that the available

records speak for themselves, and otherwise denies all remaining allegations contained

in paragraph 117.

      118.   With respect to the allegations contained in paragraph 118 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies the allegations.

      119.   With respect to the allegations contained in paragraph 119 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies the allegations.

      120.   With respect to the allegations contained in paragraph 120 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and


                                         23
otherwise denies the allegations.

       121.   With respect to the allegations contained in paragraph 121 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies the allegations.

       122.   With respect to the allegations contained in paragraph 122 of Plaintiffs’

Complaint, Defendant GEO admits that Samimi fell out of the wheelchair when he was

being brought for a telepsychiatry appointment and that he sustained a nosebleed and

urinated. Defendant GEO asserts that the available records speak for themselves and

otherwise denies all remaining allegations contained in paragraph 122.

       123.   With respect to the allegations contained in paragraph 123 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies the allegations.

       124.   With respect to the allegations contained in paragraph 124 of Plaintiffs’

Complaint, Defendant GEO admits that records reference Defendant Peterson being

present. Defendant GEO asserts that the available records speak for themselves and

otherwise denies all remaining allegations contained in paragraph 124 or asserts that the

same are directed to Defendant Peterson and do not require a response from Defendant

GEO.

       125.   With respect to the allegations contained in paragraph 125 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies the allegations.


                                           24
      126.   With respect to the allegations contained in paragraph 126 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies the allegations.

      127.   With respect to the allegations contained in paragraph 127 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies the allegations.

      128.   With respect to the allegations contained in paragraph 128 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies all remaining allegations contained in paragraph 128.

      129.   With respect to the allegations contained in paragraph 129 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies all remaining allegations contained in paragraph 129.

      130.   With respect to the allegations contained in paragraph 130 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies all remaining allegations contained in paragraph 130.

      131.   With respect to the allegations contained in paragraph 131 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies the allegations.

      132.   With respect to the allegations contained in paragraph 132 of Plaintiffs’

Complaint, Defendant GEO admits that Progress Notes for December 2, 2017, include a

references to Samimi screaming that he could not breathe, that a rebreather was used but


                                          25
Samimi pulled it off and went to sleep, and that an injection of Zofran was given.

Defendant GEO asserts that the available records speak for themselves, and otherwise

denies all remaining allegations contained in paragraph 132.

      133.   With respect to the allegations contained in paragraph 133 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves, and

otherwise denies all remaining allegations contained in paragraph 133.

      134.   With respect to the allegations contained in paragraph 134 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      135.   With respect to the allegations contained in paragraph 135 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      136.   With respect to the allegations contained in paragraph 136 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      137.   With respect to the allegations contained in paragraph 137 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      138.   With respect to the allegations contained in paragraph 138 of Plaintiffs’

Complaint, Defendant GEO admits that officers provide pass-on information to officers

taking over shifts. Defendant GEO asserts that the available records speak for themselves,


                                           26
and otherwise denies all remaining allegations contained in paragraph 138.

      139.   With respect to the allegations contained in paragraph 139 of Plaintiffs’

Complaint, Defendant GEO admits that Samimi ate some breakfast on December 2, 2017.

Defendant GEO asserts that the available records speak for themselves, and otherwise

denies all remaining allegations contained in paragraph 139.

      140.   With respect to the allegations contained in paragraph 140 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      141.   With respect to the allegations contained in paragraph 141 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      142.   With respect to the allegations contained in paragraph 142 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      143.   With respect to the allegations contained in paragraph 143 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      144.   With respect to the allegations contained in paragraph 144 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      145.   With respect to the allegations contained in paragraph 145 of Plaintiffs’


                                          27
Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      146.   With respect to the allegations contained in paragraph 146 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      147.   With respect to the allegations contained in paragraph 147 of Plaintiffs’

Complaint, Defendant GEO admits that a lieutenant responded to Samimi’s cell in medical

on December 2, 2017. Defendant GEO asserts that the available records speak for

themselves and otherwise denies the allegations.

      148.   With respect to the allegations contained in paragraph 148 of Plaintiffs’

Complaint, Defendant GEO admits that 911 was called on December 2, 2017, shortly after

11:00 a.m. Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      149.   With respect to the allegations contained in paragraph 149 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      150.   With respect to the allegations contained in paragraph 150 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

      151.   With respect to the allegations contained in paragraph 151 of Plaintiffs’

Complaint, Defendant GEO admits that a lieutenant responded to Samimi’s cell in medical


                                          28
on December 2, 2017. Defendant GEO asserts that the available records speak for

themselves and otherwise denies the allegations.

      152.   With respect to the allegations contained in paragraph 152 of Plaintiffs’

Complaint, Defendant GEO admits that paramedics arrived at ACDF shortly after the 911

call was placed and began medical assistance. Defendant GEO asserts that the available

records speak for themselves and otherwise denies the allegations.

      153.   With respect to the allegations contained in paragraph 153 of Plaintiffs’

Complaint, Defendant GEO admits that paramedics transported Samimi out of ACDF

shortly after 11:30 a.m. Defendant GEO asserts that the available records speak for

themselves and otherwise denies the allegations.

      154.   With respect to the allegations contained in paragraph 154 of Plaintiffs’

Complaint, Defendant GEO admits that the ambulance arrived at the Anschutz Medical

Campus in Aurora close to 11:45 a.m. Defendant GEO asserts that the available records

speak for themselves and otherwise denies the allegations.

      155.   With respect to the allegations contained in paragraph 155 of Plaintiffs’

Complaint, Defendant GEO admits that Samimi was pronounced dead subsequent to his

arrival at the Aschutz Medical Campus in Aurora. Defendant GEO asserts that the

available records speak for themselves and otherwise denies the allegations.

      156.   With respect to the allegations contained in paragraph 156 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.


                                          29
       157.    With respect to the allegations contained in paragraph 157 of Plaintiffs’

Complaint, Defendant GEO admits that the Office of the Coroner for Adams and

Broomfield Counties issued an opinion noting that the cause of death was “undetermined.”

Defendant GEO asserts that the available records speak for themselves and otherwise

denies the allegations.

       158.    Defendant GEO denies the allegations contained in paragraph 158 of

Plaintiffs’ Complaint.

       159.    With respect to the allegations contained in paragraph 159 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

       160.    With respect to the allegations contained in paragraph 160 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

       161.    With respect to the allegations contained in paragraph 161 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

       162.    With respect to the allegations contained in paragraph 162 of Plaintiffs’

Complaint, Defendant GEO admits that a Multi-Level Mortality Review was conducted.

Defendant GEO asserts that such review speaks for itself and otherwise denies the

allegations.

       163.    With respect to the allegations contained in paragraph 163 of Plaintiffs’


                                           30
Complaint, Defendant GEO admits that a Multi-Level Mortality Review was conducted.

Defendant GEO asserts that such review speaks for itself and otherwise denies the

allegations.

       164-173.       With respect to the allegations contained in paragraphs 164 to 173 of

Plaintiffs’ Complaint, Defendant GEO asserts that such allegations appear to summarize

in a limited fashion various portions of interviews with staff members pursuant to the ICE

Review. Defendant GEO lacks sufficient information with which to admit or deny such

allegations and therefore can only respond that any available records speak for themselves

and otherwise denies all allegations contained in paragraphs 164 through 173.

                                FIRST CLAIM FOR RELIEF
                  (Violation of the Rehabilitation Act - 29 U.S.C. § 794)
                                 Against Defendant GEO

       174.    Defendant GEO adopts its responses to the allegations contained in

paragraphs 1 through 173 of Plaintiffs’ Complaint as though fully set forth herein.

       175.    Defendant GEO asserts that the allegations contained in paragraph 175 of

Plaintiffs’ Complaint contain statements of law to which no response is required. To the

extent a response is required, Defendant GEO asserts that section 504 of the

Rehabilitation Act speaks for itself and otherwise denies the allegations contained in

paragraph 175.

       176.    With respect to the allegations contained in paragraph 176 of Plaintiffs’

Complaint, Defendant GEO admits that it operates ACDF pursuant to a contract with the

federal government. Defendant GEO otherwise denies all remaining allegations contained


                                            31
in paragraph 176.

       177.   Defendant GEO asserts that the allegations contained in paragraph 177 of

Plaintiffs’ Complaint contain statements of law to which no response is required. To the

extent a response is required, Defendant GEO asserts that the subject document speaks

for itself and otherwise denies the allegations contained in paragraph 177.

       178.   Defendant GEO asserts that the allegations contained in paragraph 178 of

Plaintiffs’ Complaint contain legal conclusions to which no response is required. To the

extent a response is required, Defendant GEO denies such allegations.

       179.   Defendant GEO is without knowledge as to the allegations contained in

paragraph 179 of Plaintiffs’ Complaint and therefore denies the same.

       180.   Defendant GEO denies the allegations contained in paragraph 180 of

Plaintiffs’ Complaint.

       181.   Defendant GEO denies the allegations contained in paragraph 181 of

Plaintiffs’ Complaint.

       182.   Defendant GEO denies the allegations contained in paragraph 182 of

Plaintiffs’ Complaint.

       183.   Defendant GEO denies the allegations contained in paragraph 183 of

Plaintiffs’ Complaint.

       184.   With respect to the allegations contained in paragraph 184 of Plaintiffs’

Complaint, Defendant GEO admits that it provides for medical treatment for detainees.

Defendant GEO otherwise denies all remaining allegations contained in paragraph 184.


                                           32
       185.   With respect to the allegations contained in paragraph 185 of Plaintiffs’

Complaint, Defendant GEO admits that it provides for medical treatment, including

medications, for detainees. Defendant GEO otherwise denies all remaining allegations

contained in paragraph 185.

       186.   Defendant GEO denies the allegations contained in paragraph 186 of

Plaintiffs’ Complaint.

       187.   Defendant GEO denies the allegations contained in paragraph 187 of

Plaintiffs’ Complaint.

       188.   Defendant GEO denies the allegations contained in paragraph 188 of

Plaintiffs’ Complaint.

       189.   Defendant GEO denies the allegations contained in paragraph 189 of

Plaintiffs’ Complaint.

       190.   Defendant GEO denies the allegations contained in paragraph 190 of

Plaintiffs’ Compliant.

       191.   Defendant GEO denies the allegations contained in paragraph 191 of

Plaintiffs’ Complaint.

                            SECOND CLAIM FOR RELIEF
                     (Negligent Hiring, supervision, and Training)
                               Against Defendant GEO

       192.   Defendant GEO adopts its responses to the allegations contained in

paragraphs 1 through 191 of Plaintiffs’ Complaint as though fully set forth herein.

       193.   With respect to the allegations contained in paragraph 193 of Plaintiffs’


                                           33
Complaint, Defendant GEO asserts that such allegations contain legal conclusions, which

do not require a response. To the extent a response is required, Defendant GEO admits

only to duties imposed on it by law but denies that Plaintiffs have correctly stated those

duties and denies acting inconsistently with such duties. Defendant GEO otherwise denies

all remaining allegations contained in paragraph 193.

       194.   Defendant GEO denies the allegations contained in paragraph 194 of

Plaintiffs’ Complaint.

       195.   Defendant GEO denies the allegations contained in paragraph 195 of

Plaintiffs’ Complaint.

       196.   With respect to the allegations contained in paragraph 196 of Plaintiffs’

Complaint, Defendant GEO asserts that such allegations contain legal conclusions, which

do not require a response. To the extent a response is required, Defendant GEO admits

only to duties imposed on it by law but denies that Plaintiffs have correctly stated those

duties and denies acting inconsistently with such duties. Defendant GEO otherwise denies

all remaining allegations contained in paragraph 196.

       197.   Defendant GEO denies the allegations contained in paragraph 197 of

Plaintiffs’ Complaint.

       198.   Defendant GEO denies the allegations contained in paragraph 198 of

Plaintiffs’ Complaint.

       199.   Defendant GEO denies the allegations contained in paragraph 199 of

Plaintiffs’ Complaint.


                                           34
       200.   Defendant GEO denies the allegations contained in paragraph 200 of

Plaintiffs’ Complaint.

       201.   With respect to the allegations contained in paragraph 201 of Plaintiffs’

Complaint, Defendant GEO asserts that such allegations contain legal conclusions, which

do not require a response. To the extent a response is required, Defendant GEO admits

only to duties imposed on it by law but denies that Plaintiffs have correctly stated those

duties and denies acting inconsistently with such duties. Defendant GEO otherwise denies

all remaining allegations contained in paragraph 201.

       202.   With respect to the allegations contained in paragraph 202 of Plaintiffs’

Complaint, Defendant GEO asserts that such allegations contain legal conclusions and/or

expert opinions, which do not require a response. To the extent a response is required,

Defendant GEO denies such allegations.

       203.   With respect to the allegations contained in paragraph 203 of Plaintiffs’

Complaint, Defendant GEO asserts that such allegations contain legal conclusions and/or

expert opinions, which do not require a response. To the extent a response is required,

Defendant GEO denies such allegations.

       204.   Defendant GEO denies the allegations contained in paragraph 204 of

Plaintiffs’ Complaint.

       205.   Defendant GEO denies the allegations contained in paragraph 205 of

Plaintiffs’ Complaint.

       206.   With respect to the allegations contained in paragraph 206 of Plaintiffs’


                                           35
Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.

       207.   Defendant GEO denies the allegations contained in paragraph 207 of

Plaintiffs’ Complaint.

       208.   Defendant GEO denies the allegations contained in paragraph 208 of

Plaintiffs’ Complaint.

       209.   Defendant GEO denies the allegations contained in paragraph 209 of

Plaintiffs’ Complaint.

       210.   Defendant GEO denies the allegations contained in paragraph 210 of

Plaintiffs’ Complaint.

                              THIRD CLAIM FOR RELIEF
                                    (Negligence)
                               Against Defendant GEO

       211.   Defendant GEO adopts its responses to the allegations contained in

paragraphs 1 through 210 of Plaintiffs’ Complaint as though fully set forth herein.

       212.   Defendant GEO denies the allegations contained in paragraph 212 of

Plaintiffs’ Complaint.

       213.   Defendant GEO denies the allegations contained in paragraph 213 of

Plaintiffs’ Complaint.

       214.   Defendant GEO denies the allegations contained in paragraph 214 of

Plaintiffs’ Complaint.

       215.   Defendant GEO denies the allegations contained in paragraph 215 of

Plaintiffs’ Complaint.

                                           36
       216.   Defendant GEO denies the allegations contained in paragraph 216 of

Plaintiffs’ Complaint.

       217.   Defendant GEO denies the allegations contained in paragraph 217 of

Plaintiffs’ Complaint.

       218.   Defendant GEO denies the allegations contained in paragraph 218 of

Plaintiffs’ Complaint.

       219.   Defendant GEO denies the allegations contained in paragraph 219 of

Plaintiffs’ Complaint.

       220.   Defendant GEO denies the allegations contained in paragraph 220 of

Plaintiffs’ Complaint.

       221.   With respect to the allegations contained in paragraph 221 of Plaintiffs’

Complaint, Defendant GEO asserts that such allegations contain legal conclusions, which

do not require a response. To the extent a response is required, Defendant GEO admits

only to duties imposed on it by law but denies that Plaintiffs have correctly stated those

duties and denies acting inconsistently with such duties. Defendant GEO otherwise denies

all remaining allegations contained in paragraph 221.

       222.   Defendant GEO denies the allegations contained in paragraph 222 of

Plaintiffs’ Complaint.

                             FOURTH CLAIM FOR RELIEF
                            (Reckless Disregard of Safety)
                               Against Defendant GEO

       223.   Defendant GEO adopts its responses to the allegations contained in

paragraphs 1 through 222 of Plaintiffs’ Complaint as though fully set forth herein.


                                           37
       224.   With respect to the allegations contained in paragraph 224 of Plaintiffs’

Complaint, Defendant GEO asserts that such allegations contain legal conclusions, which

do not require a response. To the extent a response is required, Defendant GEO admits

only to duties imposed on it by law but denies that Plaintiffs have correctly stated those

duties and denies acting inconsistently with such duties. Defendant GEO otherwise denies

all remaining allegations contained in paragraph 224.

       225.   Defendant GEO denies the allegations contained in paragraph 225 of

Plaintiffs’ Complaint.

       226.   Defendant GEO denies the allegations contained in paragraph 226 of

Plaintiffs’ Complaint.

       227.   Defendant GEO denies the allegations contained in paragraph 227 of

Plaintiffs’ Complaint.

       228.   Defendant GEO denies the allegations contained in paragraph 228 of

Plaintiffs’ Complaint.

       229.   Defendant GEO denies the allegations contained in paragraph 229 of

Plaintiffs’ Complaint.

       230.   Defendant GEO denies the allegations contained in paragraph 230 of

Plaintiffs’ Complaint.

       231.   With respect to the allegations contained in paragraph 231 of Plaintiffs’

Complaint, Defendant GEO asserts that the available records speak for themselves and

otherwise denies the allegations.


                                           38
       232.   Defendant GEO denies the allegations contained in paragraph 232 of

Plaintiffs’ Complaint.

       233.   Defendant GEO denies the allegations contained in paragraph 233 of

Plaintiffs’ Complaint.

       234.   Defendant GEO denies the allegations contained in paragraph 234 of

Plaintiffs’ Complaint.

       235.   Defendant GEO denies the allegations contained in paragraph 235 of

Plaintiffs’ Complaint.

       236.   Defendant GEO denies the allegations contained in paragraph 236 of

Plaintiffs’ Complaint.

       237.   With respect to the allegations contained in paragraph 237 of Plaintiffs’

Complaint, Defendant GEO asserts that such allegations contain legal conclusions, which

do not require a response. To the extent a response is required, Defendant GEO admits

only to duties imposed on it by law but denies that Plaintiffs have correctly stated those

duties and denies acting inconsistently with such duties. Defendant GEO otherwise denies

all remaining allegations contained in paragraph 237.

       238.   Defendant GEO denies the allegations contained in paragraph 238 of

Plaintiffs’ Complaint.

       239.   Defendant GEO denies the allegations contained in paragraph 239 of

Plaintiffs’ Complaint.




                                           39
                            FIFTH CLAIM FOR RELIEF
                               (Medical Malpractice)
                          Against Defendant Dr. Peterson

      240.   The allegations contained in paragraph 240 of Plaintiffs’ Complaint are

asserted against Defendant Peterson and a response is not required from Defendant GEO.

To the extent a response is required, Defendant GEO denies the allegations.

      241.   The allegations contained in paragraph 241 of Plaintiffs’ Complaint are

asserted against Defendant Peterson and a response is not required from Defendant GEO.

To the extent a response is required, Defendant GEO denies the allegations.

      242.   The allegations contained in paragraph 242 of Plaintiffs’ Complaint are

asserted against Defendant Peterson and a response is not required from Defendant GEO.

To the extent a response is required, Defendant GEO denies the allegations.

      243.   The allegations contained in paragraph 243 of Plaintiffs’ Complaint are

asserted against Defendant Peterson and a response is not required from Defendant GEO.

To the extent a response is required, Defendant GEO denies the allegations.

      244.   The allegations contained in paragraph 244 of Plaintiffs’ Complaint are

asserted against Defendant Peterson and a response is not required from Defendant GEO.

To the extent a response is required, Defendant GEO denies the allegations.

      245.   The allegations contained in paragraph 245 of Plaintiffs’ Complaint are

asserted against Defendant Peterson and a response is not required from Defendant GEO.

To the extent a response is required, Defendant GEO denies the allegations.

      246.   The allegations contained in paragraph 246 of Plaintiffs’ Complaint are


                                         40
asserted against Defendant Peterson and a response is not required from Defendant GEO.

To the extent a response is required, Defendant GEO denies the allegations.

       247.   The allegations contained in paragraph 247 of Plaintiffs’ Complaint are

asserted against Defendant Peterson and a response is not required from Defendant GEO.

To the extent a response is required, Defendant GEO denies the allegations.

       248.   The allegations contained in paragraph 248 of Plaintiffs’ Complaint are

asserted against Defendant Peterson and a response is not required from Defendant GEO.

To the extent a response is required, Defendant GEO denies the allegations.

                              SIXTH CLAIM FOR RELIEF
                                  (Wrongful Death)
                                Against All Defendants

       249.   Defendant GEO adopts its responses to the allegations contained in

paragraphs 1 through 248 of Plaintiffs’ Complaint as though fully set forth herein.

       250.   Defendant GEO denies the allegations contained in paragraph 250 of

Plaintiffs’ Complaint.

       251.   Defendant GEO denies the allegations contained in paragraph 251 of

Plaintiffs’ Complaint.

                                       DEFENSES

       1.     Defendant GEO alleges that Plaintiffs have failed to state a claim against it

for which relief can be granted.

       2.     Defendant GEO alleges that the sole proximate cause of the injuries and/or

damages alleged were due to the negligence, intentional conduct, fault, and/or failure to


                                            41
follow medical advice of Samimi or that his negligence, intentional conduct, fault, and/or

failure to follow medical advice contributed to the same. On a comparative basis, the

negligence and/or fault of Samimi outweighs that of Defendant GEO, whose negligence

and/or fault is specifically denied.

       3.     Defendant GEO alleges that Plaintiffs’ injuries and damages, if any, were

proximately caused by the conduct and/or fault of third-parties over whom Defendant GEO

had neither actual control nor right of control.

       4.     Defendant GEO alleges that Plaintiffs may not be the real parties in interest

with respect to their claims.

       5.     Defendant GEO alleges that Plaintiffs may lack standing to bring their claims.

       6.     Defendant GEO alleges that Plaintiffs may have failed to reasonably mitigate

their alleged damages.

       7.     Defendant GEO alleges that Plaintiffs’ damages, if any, are not to the extent

and nature alleged.

       8.     Defendant GEO alleges that it is entitled to the provisions of the Colorado

Health Care Availability Act, C.R.S. § 13-64-101 et seq.

       9.     Defendant GEO alleges that Plaintiffs’ claims are barred or limited by the

corporate practice of medicine doctrine.

       10.    Defendant GEO alleges that Plaintiffs’ damages, if any, may be the result of

pre-existing medical conditions and/or not caused or aggravated by the actions or

omissions of Defendant GEO.


                                             42
       11.     Defendant GEO alleges that Plaintiffs’ claims are barred or limited by C.R.S.

§ 13-20-602.

       12.     Defendant GEO alleges that Plaintiffs’ claims are barred or limited by the

provisions of 29 U.S.C. § 1974(a) and case law interpreting the same.

       13.     Defendant GEO alleges that it does not receive federal financial assistance

within the meaning of the Rehabilitation Act and therefore is not covered by the

Rehabilitation Act.

       14.     Defendant GEO alleges that Samimi was not a qualified individual with a

disability and was not excluded from participation in or denied the benefits or any program

or activity at ACDF.

       15.     Defendant GEO alleges that Plaintiffs’ claims for non-economic damages are

barred or limited by the provisions of C.R.S. § 13-21-102.5.

       16.     Defendant GEO alleges that Plaintiffs’ claims are barred or limited by the

provisions of C.R.S. § 13-64-302.

       17.     Defendant GEO alleges that Plaintiffs' claims for damages are subject to

reduction based on compensation from another source and/or a collateral source pursuant

to C.R.S. § 13-21-111.6.

       18.     Defendant GEO alleges that Plaintiff's claims are subject to reduction under

the doctrine of set-off.

       19.     Defendant GEO hereby adopts by reference any and all defenses pled by

other Defendants in this action.


                                             43
       20.    Defendant GEO reserves the right to add or delete any defenses as

determined appropriate through discovery.

       WHEREFORE, having fully answered the allegations in Plaintiff’s Complaint,

Defendant GEO requests that Plaintiffs’ claims against it be dismissed, with prejudice, and

that it be awarded costs of defense, attorneys fees, and any such other and further relief

as the Court deems just and proper.

                                     JURY DEMAND

       Defendant GEO requests trial to a jury on all issues herein.

                                          Respectfully submitted,


Date: December 23, 2019                   s/ Ann B. Smith
                                          Ann B. Smith
                                                 VAUGHAN & DeMURO
                                                 111 South Tejon, Suite 545
                                                 Colorado Springs, CO 80903
                                                 (719) 578-5500 (phone)
                                                 (719) 578-5504 (fax)
                                                 asmith@vaughandemuro.com (e-mail)
                                          ATTORNEY FOR DEFENDANT GEO GROUP,
                                          INC.




                                            44
                              CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of December, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system which will send notification of
such filing to the following e-mail addresses:

Matthew C. Baisley
mbaisley@bakerlaw.com

Michelle R. Gomez
mgomez@bakerlaw.com

Mark Silverstein
msilverstein@aclu-co.org

Sara R. Neel
sneel@aclu-co.org

Arielle Herzberg
aherzberg@aclu-co.org

Craig A. Sargent
sargentc@hallevans.com

Christina S. Gunn
gunnc@hallevans.com

Jared R. Ellis
ellisj@hallevans.com


                                          s/ Ann B. Smith
                                          Ann B. Smith
                                                 VAUGHAN & DeMURO
                                                 111 South Tejon, Suite 545
                                                 Colorado Springs, CO 80903
                                                 (719) 578-5500 (phone)
                                                 (719) 578-5504 (fax)
                                                 asmith@vaughandemuro.com (e-mail)
                                          ATTORNEY FOR DEFENDANT GEO GROUP,
                                          INC.


                                            45
